AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES EXHIBIT 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. ss.1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002* In connection with the report of Ameron International Corporation (the "Company") on Form 10-Q for the quarter ended May 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, James S. Marlen, Chairman, Presidentand Chief Executive Officer of the Company and I, Gary Wagner, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ James S. Marlen James S. Marlen Chairman, President& Chief Executive Officer June 25, 2010 /s/ Gary Wagner Gary Wagner Senior Vice President-Chief Financial Officer June 25, 2010 * A signed original of this written statement required by Section 906 has been provided to Ameron International Corporation and will be retained by Ameron International Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
